DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
A terminal disclaimer was received on 12/15/2020.  The disclaimer is approved and appears acceptable in addressing the double patenting issues cited in the 10/15/2020 Office action.  Accordingly, the corresponding rejection to the claims is withdrawn.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a shifting circuit having electrical connections to the input terminal and the output terminal and configured to, in response to a first voltage at a first node, produce a second voltage at a second node, the shifting circuit including an inverter, the inverter including a transistor, the shifting circuit being used to shift the first voltage level to the second voltage level; and
a clamping circuit having an electrical connection to the first node, the clamping circuit being configured to limit current at the first node from flowing to a ground.
As to Claim 10:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a first shifting circuit having an electrical connection to the input terminal; . . . 
a second shifting circuit having an electrical connection to the output terminal;
a second voltage terminal configured to receive a second supply voltage, different from the first supply voltage, for the second shifting circuit, the level-shifting circuit configured to shift the input voltage, based on the second supply voltage, to a second voltage level different from the first voltage level; and
a clamping circuit having an electrical connection to the second shifting circuit at a node, the clamping circuit configured to limit a current at the node, the clamping circuit is configured to limit the current from flowing to a ground.
As to Claim 16:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
shifting the voltage from the first voltage level to a second voltage level within the level- shifting circuit based on the second supply voltage such that the voltage at the second voltage level is at an output terminal of the level-shifting circuit;
receiving a first voltage at a first node having an electrical connection with a shifting circuit included in the level-shifting circuit, the first voltage at the first node being based on the voltage at the first voltage level;
producing a second voltage at a second node using the shifting circuit, the shifting circuit including a transistor; and
in response to receiving the first voltage at the first node limiting a current from the first node to ground.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LINCOLN D DONOVAN/             Supervisory Patent Examiner, Art Unit 2842